File Name: 07a0070n.06
                                       Filed: January 29, 2007

                    NOT RECOMMENDED FOR FULL-TEXT PUBLICATION

                                             No. 05-1271

                             UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT

ADRON L. FLOYD,

          Plaintiff-Appellant,

v.                                                           ON APPEAL FROM THE
                                                             UNITED STATES DISTRICT
PATRICIA CARUSO, et al.,                                     COURT FOR THE WESTERN
                                                             DISTRICT OF MICHIGAN
          Defendant-Appellees.


                                                        /

Before:          MARTIN, GUY, and CLAY, Circuit Judges.

          BOYCE F. MARTIN, JR., Circuit Judge. Plaintiff Adron Floyd, an inmate at the Alger

Maximum Correctional Facility in Michigan, brought this action against several Michigan

Department of Corrections Officials, alleging among other things that he was assaulted by certain

defendants, and that others failed to intervene or were deliberately indifferent to his safety and

resulting medical needs, in violation of his rights under the Eighth and Fourteenth Amendments.

          The district court dismissed Floyd’s complaint based on his failure to exhaust administrative

remedies under 42 U.S.C. § 1997e, part of the Prison Litigation Reform Act. Applying this Court’s

existing precedent, the district court specifically found that Floyd’s complaint contained both

exhausted and unexhausted claims, that Floyd failed to plead exhaustion of each of his claims with

specificity, and that he failed to plead exhaustion with respect to each named defendant. All of these
No. 05-1271
Floyd v. Caruso, et al.
Page 2

failures were considered fatal to his cause of action.

       After Floyd brought the present appeal, the Supreme Court granted certiorari in Jones v.

Bock, 126 S. Ct. 1462 (2006), and we held his appeal in abeyance pending the disposition of that

case. The Supreme Court recently issued its decision in Jones, reversing the relevant precedent of

this Court on all three exhaustion issues, and holding that (1) “failure to exhaust is an affirmative

defense under the PLRA, and that inmates are not required to specially plead or demonstrate

exhaustion in their complaints;” (2) “exhaustion is not per se inadequate simply because an

individual later sued was not named in the grievances;” and (3) where a complaint contains both

exhausted and unexhausted claims, the district court should proceed with the exhausted claims while

dismissing the unexhausted claims, rather than dismissing the complaint in its entirety. Jones v.

Bock, Nos. 05-7058 and 05-7142, slip op. at 15-16, 19, 19-23 (U.S. Jan. 22, 2007).

       Based on the Supreme Court’s ruling in Jones, we reverse the district court’s full dismissal

of Floyd’s complaint, and remand the case for further proceedings consistent with Jones.